Exhibit 10.42

FIRST AMENDMENT TO

CONVERTIBLE SECURED PROMISSORY NOTE

This First Amendment to Convertible Secured Promissory Note (this “Amendment”)
is entered into as of July     , 2007 by and between Catcher Holdings, Inc., a
Delaware corporation (the “Company”), and [                            ] (the
“Noteholder”). This Amendment amends that Convertible Secured Promissory Note
from the Company to the Holder dated as of [                        ] (the
“Note”). Capitalized terms not otherwise defined herein shall have the meanings
given in the Note.

RECITALS

WHEREAS, the Company and the Holder are parties to the Note;

WHEREAS, the Company and the Holder desire to amend the Note to fix the
conversion price in connection with the filing of a registration statement
pursuant to the Registration Rights Agreement, dated as of June 20, 2007, by and
among the Company and the persons and entities listed on Exhibit A thereto.

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants set forth herein, the parties agree as follows:

1. AMENDMENT TO NOTE. Section 6(a)(i) of the Note is hereby deleted and replaced
by the following:

“(i) In the event that (i) the Company elects to prepay this Note pursuant to
Section 4(c) or (ii) the Holder elects to convert this Note, in each case, in
whole or in part, at any time prior to the closing of a Next Financing, notice
of such intention shall be delivered to the other party by registered mail at
least ten (10) Business Days prior to such prepayment or conversion. Holder
shall then have the right to convert all or any portion of the then outstanding
principal amount of, and all accrued but unpaid interest on, this Note into
shares of Common Stock at a conversion price per share equal to $0.65 per share
upon Holder’s surrender to the Company of this Note at the principal office of
the Company within three (3) Business Days of such notice. In the event that
only a portion of this Note is being converted, the Company shall issue a
replacement Note representing the remaining Principal Amount of the Note that
has not been converted.”

2. NO OTHER AMENDMENT. Except as specifically amended by this Amendment, the
Note shall continue in full force and effect. In the event of any conflict
between the terms of this Amendment and the Note, the terms of this Amendment
shall govern and control.

3. GOVERNING LAW. This Amendment shall be governed by and construed under the
laws of the State of Virginia as applied to agreements among Virginia residents
entered into and to be performed entirely within Virginia.



--------------------------------------------------------------------------------

4. COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

5. SEVERABILITY. If one or more provisions of this Amendment are held to be
unenforceable under applicable law, such provision shall be excluded from this
Amendment and the balance of the Amendment shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

6. ENTIRE AGREEMENT. This Amendment, together with the Note and the agreements
executed pursuant hereto and thereto, constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

COMPANY:

CATCHER HOLDINGS, INC.

By:        Denis McCarthy   Chief Financial Officer

 

NOTEHOLDER:

By:

 

 

Its:

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CONVERTIBLE SECURED PROMISSORY NOTE]